DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is made in response to applicant’s amendment submitted on 12/08/2020.  Claims 16-17 have been amended. No claim has been cancelled. No claim has been newly added. Claims 1-20 are currently pending in the application. 
The rejections to claims 16-17 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite are withdrawn in view of Applicant’s amendment to claims 16-17.

Response to Argument
Applicant’s arguments filed on 12/08/2020 have been fully considered but they are not persuasive.
Applicant submits “It is noted that the Office does not particularly identify what exactly in Kress constitutes the recited “image correction map.” It is respectfully submitted that Kress in fact does not disclose or suggest obtaining an image correction map, much less obtaining an image correction map or its equivalent based on the position of the pupil of a user.” (Remarks, page 11, the fifth paragraph)
Examiner respectfully disagrees with Applicant’s premises and conclusions. Paragraph 46 of Kress discloses controller “450” may be configured to control display module “405” and an image correction map based on the position of the pupil, the claim language should be amended to reflect the difference and more clearly define Applicant’s invention. However, based on the currently pending claim language, Examiner maintains the rejections of the independent claims 1 and 10.
Applicant further submits “Moreover, it would not have been obvious to combine Kuwahara and Kress in the manner proposed by the Office to arrive at the above-identified combination of features.”; and “Accordingly, the combination of Kuwahara and Kress fails to disclose or render obvious at least the features of “the controller to ... obtain an image correction map based on the position of the pupil; and adjust the output light based on the image correction map to reduce at least one of an intensity non-uniformity and a color balance non-uniformity of the image” as recited by claim 10.” (Remarks, page 12, the second paragraph, page 13, the first paragraph)
test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“[I]t is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”). Kuwahara discloses to adjust the output light based on the image correction map to reduce at least one of an intensity non-uniformity and a color balance non-uniformity of the image. Kuwahara discloses in paragraphs 13, 16 and 19 that to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes. As above, Examiner maintains the rejections of the independent claims 1 and 10.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-7, 9-12, 15, 17-18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara et al. (US. Pub. No. 2010/0142015, hereinafter “Kuwahara”) in view of Kress et al. (US. Pub. No. 2014/0232651, hereinafter “Kress”).
As to claims 10 and 1,    (Original) Kuwahara discloses a wearable heads-up display (WHUD) [figure 11, HMD], associated with its method of operating the wearable heads-up display (WHUD), comprising:
a light source [figure 10A, light source “153” to generate an output light] to generate an output light;
a spatial modulator [figure 10A, “152” and “112” to receive light from “153”] to receive the output light from the light source;
a display optic [figures 10A and 11, virtual optical system “120” to receive the output light from “152” and “112”] to receive the output light from the spatial modulator and direct the output light towards an eye of a user of the WHUD to form an image viewable by the user [figures 10A and 11, “120” directs the output light towards an eye “60” of the user]; and

adjust the output light based on the image correction map to reduce at least one of an intensity non-uniformity and a color balance non-uniformity of the image [paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes].
Kuwahara does not disclose to receive a position of a pupil of the user relative to an eyebox of the WHUD worn by the user; and
obtain an image correction map based on the position of the pupil.
Kress teaches a WHUD [figure 8, “800”] comprises a controller [figure 4, controller “450”] in communication with a light source and a spatial modulator [figure 4, “405” and switching optics, paragraph 18], the controller to:
receive a position of a pupil of the user relative to an eyebox [figure 3, eye box “160”] of the WHUD worn by the user [figure 4, eye-tracking module “440”, figure 8, eye-tracking module “840”, paragraph 46]; and
obtain an image correction map based on the position of the pupil [paragraph 46, controller “450” may be configured to control display module “405” and switching optics “431-433” in response to the image data from eye-tracking module “440”, paragraph 23, the angle of the holographic optics can be manipulated such that the light is reflected into eye “160”, the holographic optics are angle-tuned to a known angle and optical functionality, the desired light color to be reflected, the angle the desired light color will strike the holographic optic, and the 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the WHUD of Kuwahara to receive a position of a pupil of the user relative to an eyebox of the WHUD worn by the user; and obtain an image correction map based on the position, of the pupil, as taught by Kress, since it is use of known technique to improve similar WHUDs (methods, or products) in the same way.
As to claim 11,    (Original) Kuwahara, as modified by Kress, discloses the WHUD of claim 10, wherein to receive the position of the pupil the controller is to receive gaze position information of a gaze of the eye of the user [Kress, paragraph 57, eye-tracking module “440” is positioned to monitor and image the user’s eye “160”], and wherein the WHUD further comprises:
a gaze tracking module to track the gaze of the eye of the user, the gaze tracking module in communication with the controller [Kress, figure 4, eye-tracking module “440” in communication with controller “450”, figure 8, eye-tracking module “840”, paragraph 46]; and
wherein:
to receive the position of the pupil the controller is to receive the gaze position information from the gaze tracking module [Kress, paragraph 57, to monitor and image the user’s eye “160”]. In addition, the same rationale is used as in rejection for claim 10.
As to claims 12 and 2,    (Original) Kuwahara, as modified by Kress, discloses the WHUD of claim 10, associated with its method of operating the wearable heads-up display (WHUD), wherein:

to adjust the output light based on the image correction map the controller is to adjust the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity in the region of interest of the image [Kuwahara, paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes, Kress, paragraph 23, to direct the desired light color]. In addition, the same rationale is used as in rejection for claims 10 and 1.
As to claim 3,    (Original) Kuwahara, as modified by Kress, discloses the method of claim 1, wherein the obtaining the image correction map comprises at least one of:
retrieving the image correction map from a repository storing a plurality of image correction maps in association with corresponding positions of the pupil relative to the eyebox [Kress, paragraph 57, in response to the direction of gaze, to control the images display module launches along forward propagating path “380”…]; and/or
calculating the image correction map based on the position of the pupil [Kress, paragraph 57, in response to the direction of gaze, to control the images display module launches along forward propagating path “380”…]. In addition, the same rationale is used as in rejection for claim 1.
As to claim 4,    (Original) Kuwahara, as modified by Kress, discloses the method of claim 1, wherein the adjusting the output light comprises at least one of controlling the light source to adjust an intensity of the output light [Kuwahara, paragraphs 13, 16 and 19, to reduce 
As to claims 15 and 6,    (Original) Kuwahara, as modified by Kress, discloses the WHUD of claim 10, wherein the controller is further to:
control the light source and the spatial modulator to display a plurality of corrected test images to the user [Kuwahara, figure 10A, control light source and spatial modulator to display to user]; and
receive user input selecting a given corrected test image from the plurality of corrected test images [Kress, paragraph 57, in response to the direction of gaze, to control the images display module launches along forward propagating path “380”…]; and
wherein:
to obtain the image correction map the controller is to determine the image correction map corresponding to the given corrected test image [Kuwahara, abstract, with a desired pitch and a desired slant angle]. In addition, the same rationale is used as in rejection for claims 10 and 1.
As to claim 7,    (Original) Kuwahara, as modified by Kress, discloses the method of claim 1, wherein:
the output light comprises a plurality of wavelengths [Kuwahara, paragraph 8, different diffraction center wavelengths]; the display optic comprises: a light guide [Kuwahara, figure 10A, light guide plate “121”];
an incoupler [Kuwahara, figure 10A, “130”] carried by the light guide, the incoupler to receive the output light from the spatial modulator and direct at least a portion of the output light 
an outcoupler [Kuwahara, figure 10A, “140”] carried by the light guide, the outcoupler to direct at least a portion of the reflected light out of the light guide towards an eye of the user wearing the WHUD [Kuwahara, figure 10A, “140” direct the reflected light towards eye “60”]; and
the adjusting the output light comprises adjusting the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity of the image caused by the incoupling losses [Kuwahara, paragraphs 13, 16 and 19, to reduce color variations and/or brightness variations occurring due to the incident angle of an incident collimated light beam for correction of interference fringes].
As to claims 17 and 9,    (Currently Amended) Kuwahara, as modified by Kress, discloses the WHUD of claim 16, wherein:
the image comprises a plurality of pixels [Kuwahara, paragraph 11, positions of pixels provided in the image forming device], each pixel having a corresponding field position comprising spatial coordinates of the pixel in the image [Kuwahara, paragraph 11];
for each given pixel, the incoupler is to receive the output light at an incidence position on and an incidence angle relative to the incoupler based on the field position of the given pixel [Kuwahara, figure 10A, the incoupler “130” receives the output light at an incident positon and an incidence angle based on the field position]; and

As to claim 18,    see the above discussion of claims 1 and 7.
As to claim 20,    see the above discussion of claim 17.
Claims 5 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuwahara in view of Kress, as applied to claims 10 and 1 above, further in view of Yildiz et al. (US. Pub. No. 2018/0365875, hereinafter “Yildiz”).
As to claims 13 and 5,    (Original) Kuwahara, as modified by Kress, discloses the WHUD of claim 10.
Kuwahara, as modified by Kress, does not disclose to obtain the image correction map the controller is to obtain the image correction map further based on an indication of a size of the pupil;
the indication of the size of the pupil comprises an ambient brightness; and
to obtain the image correction map further based on the indication of the size of the pupil the controller is to obtain the image correction map further based on the ambient brightness.
Yildiz teaches a WHUD [figure 1, “100”], wherein:
to obtain an image correction map a controller is to obtain the image correction map further based on an indication of a size of a pupil [figure 4, adjust the backlight of a display 
the indication of the size of the pupil comprises an ambient brightness [paragraph 24, the user’s pupil size responds to ambient light]; and
to obtain the image correction map further based on the indication of the size of the pupil the controller is to obtain the image correction map further based on the ambient brightness [paragraph 24].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the WHUD of Kuwahara to obtain the image correction map a controller is to obtain the image correction map further based on an indication of a size of a pupil; the indication of the size of the pupil comprises an ambient brightness; and to obtain the image correction map further based on the indication of the size of the pupil the controller is to obtain the image correction map further based on the ambient brightness, as taught by Yildiz, since it is use of known technique to improve similar WHUDs (methods, or products) in the same way.
As to claim 14,    (Original) Kuwahara, as modified by Kress, discloses the WHUD of claim 13, further comprising:
an ambient brightness sensor [figure 3, ambient light sensor (ALS) “202” in communication with the controller “300”] in communication with the controller, the ambient brightness sensor to sense the ambient brightness and to communicate the ambient brightness to the controller [paragraph 35].

Allowable Subject Matter
Claims 8, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: None of the prior art, made of record, singularly or in combination, teaches or fairly suggests the features presented in the combination limitations of dependent claims 8, 16 and 19, such as “the output light comprises a first light having a first wavelength and a second light having a second wavelength; the display optic comprises an incoupler, wherein the incoupler is to direct at least a portion of the first light and at least a portion of the second light into the light guide, the light guide is to internally reflect the portion of the first light and the portion of the second light to form a first reflected light and a second reflected light respectively, the first reflected light is incident upon a reflective surface of at least one of the incoupler and the light guide at a first bounce position and the second reflected light is incident upon the reflective surface of at least one of the incoupler and the light guide at a second bounce position, the first light has a first incoupling loss based on the first bounce position and the second light has a second incoupling loss based on the second bounce position; and to adjust the output light the controller is to adjust the output light based on the image correction map to reduce at least one of the intensity non-uniformity and the color balance non-uniformity of the image caused by a difference between the first incoupling loss and the second incoupling loss”, recited by claims 8, 16 and 19. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAN-YING YANG whose telephone number is (571)272-2211.  The examiner can normally be reached on Monday-Friday, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on (571)272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/NAN-YING YANG/Primary Examiner, Art Unit 2622